Case 1:19-cv-23182-JEM Document 19 Entered on FLSD Docket 10/05/2020 Page 1 of 1



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                  Case Number: 19-23182-CIV-MARTINEZ-OTAZO-REYES

  ANDRES GOMEZ,
      Plaintiff,

  vs.

  CANAIMA, LLC, d/b/a EL PAUJI, LLC,
        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation on Plaintiff Andres Gomez’s Verified Motion
  for Attorneys’ Fees and Costs, [ECF No. 15–16]. Magistrate Judge Otazo-Reyes filed a Report
  and Recommendation, [ECF No. 18], recommending that the motion be granted. The Court has
  reviewed the entire record and notes that no objections have been filed. Nor has a response been
  filed by the defaulted Defendant. After careful consideration, it is hereby:
         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and
  Recommendation [ECF No. 18] is AFFIRMED and ADOPTED. Accordingly, it is:
         ADJUDGED that
         1.       Plaintiff Andres Gomez’s Verified Motion for Attorneys’ Fees and Costs, [ECF
  No. 15], is GRANTED.
         2.      Plaintiff is hereby awarded $5,535.00 in attorneys’ fees and $620.00 in costs, for a
                 total award of $6,155.00.
         DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of October, 2020.


                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
